11 CARAWAY, J.,
concurring.
I concur to add the legal authority missing from the majority opinion. I can assume no probative value for this evidence in view of that authority.
The disputed evidence falls into the category of evidence addressed in La. C.E. arts. 608(B) and 404. State v. Williams, *1290575 So.2d 452 (La.App. 4th Cir.1991). I assign the evidence no probative value because Article 404(A) makes such assignment by barring its introduction. While Article 404(B) allows for an exception to Article 404(A) as to Dr. Mamdouh Mick-ail’s prior acts of drug abuse, the plaintiffs in response to the motion in limine did not demonstrate any disputed issue in the case for which the evidence has any particular probative value under Article 404(B) other than as character evidence.